Citation Nr: 0803756	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-37 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical 
expenses incurred at Tallahassee Memorial Hospital from May 
10, 2005 to May 13, 2005 for private medical treatment of an 
abdominal aortic aneurysm.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to October 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a decision of the Department of 
Veterans Affairs (VA), Medical Center in Gainesville, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran seeks payment or reimbursement for emergency 
services rendered for a non-service-connected condition in a 
non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under these 
provisions, the treatment must satisfy all of the following 
conditions:

 (1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

 (2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;

 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;

 (5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

 (6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

 (7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;

 (8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

 (9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. (Eligibility under § 1728 
is neither claimed nor apparent from the record.)

38 C.F.R. § 17.1002.

The file shows that the veteran was hospitalized at 
Tallahassee Memorial Hospital from May 6, 2005, to May 13, 
2005 for a ruptured abdominal aortic aneurysm.  According to 
a November 2005 letter from the VA Medical Center in 
Gainesville, Florida, to Tallahassee Memorial Hospital, it 
appears that VA paid for services from May 6, 2005, to May 9, 
2005, but has denied payment beyond this as it was determined 
that the veteran was stable by May 9, 2005.  However, as a 
preliminary matter, these facts should be clarified as the 
September 2005 statement of the case identifies the issue on 
appeal as, "[t]he veteran is appealing payment up to 
stabilization date of May 9, 2005."  It should be clarified 
whether the veteran is seeking payment or reimbursement for 
expenses incurred prior to or subsequent to May 9, 2005.

VA appears to have paid for the services incurred at the 
beginning of the veteran's hospitalization starting on May 6, 
2005, however; additional development is necessary.  The 
reasons for VA's determination that the veteran was stable as 
of May 9, 2005, are unclear from the file, as the above-
referenced November 2005 letter contains no explanation, and 
the pages of September 2005 statement of the case containing 
the analysis of the case are missing.  It is clear, however, 
that the veteran contends he never received any indication 
that a transfer was a possibility, and was never informed 
that a transfer would be necessary upon stabilization in 
order to avoid personal liability.  He states he was never 
informed as to his point of stabilization and was unable to 
make such a determination himself, or of the need for such a 
determination to be made.  He contends the hospital staff was 
aware he is a veteran, but that no discussion as to any of 
these issues ever took place.  The veteran's daughter also 
submitted a letter to this effect.  The veteran's daughter 
was the one who called 911 at the time of the presenting 
emergency, and in her letter she states that was at the 
hospital every day until her father's discharge.  A medical 
opinion should be sought as to whether the veteran was 
medically stable at any point prior to his discharge from 
Tallahassee Memorial Hospital, and if he was, at what point 
he became stable.

Additionally, there is no information in the file as to 
whether the veteran was enrolled in the VA health care system 
at the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment.  

Finally, it should be ensured that VA has complied with all 
duties to notify and assist the veteran with his claim.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  See, 38 U.S.C.A. §5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  The Board notes that the 
veteran was never sent a notification letter that addressed 
the provisions of 38 U.S.C.A. § 1725 or discussed the 
application of the regulations pertinent to his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate 
letter to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. This letter should 
specifically advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain. In the letter, the veteran 
should also be told to provide any 
evidence in his possession that pertains 
to his claim. 

2.  Determine, document, and associate 
with the claims file the exact dates in 
which medical expenses were incurred at 
Tallahassee Memorial Hospital but not 
reimbursed by VA for the veteran's 
ruptured abdominal aortic aneurysm.

3.  Develop the information necessary to 
determine whether the veteran was 
enrolled in the VA health care system at 
the time the emergency treatment was 
furnished and had received medical 
services under 38 U.S.C. Chapter 17 
within two years before the non-VA 
emergency treatment.

4.  A physician should provide an 
opinion, based on review of the complete 
record, as to whether the veteran was 
medically stable at any point prior to 
his discharge from Tallahassee Memorial 
Hospital, and if he was, at what point he 
became stable.

5.  Insure that all pertinent paperwork 
used in making the determination which 
is the subject of this appeal is in the 
veteran's folder.  This includes but is 
not limited to his claim for 
reimbursement, the complete statement of 
the case, and the decision to deny 
payment of non-VA medical expenses.  

Following the development above, the VAMC should adjudicate 
the veteran's claim on appeal, in light of all pertinent 
evidence and legal authority (specifically, 38 U.S.C.A. § 
1725 (West 2002), as well as 38 C.F.R. § 17.1002 (2007)). If 
the disposition of the claim remains unfavorable, the VAMC 
should furnish the veteran a supplemental statement of the 
case and afford him the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



